Citation Nr: 1536946	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.W., a Friend


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from July 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for depression, to include anxiety.

When this issue was previously before the Board in October 2014, it was recharacterized, both to reflect the fact that reopening of a previously denied claim was required, and to include all potentially diagnosed psychiatric disorders.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The underlying claim was them remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  It has now been returned for appellate adjudication.

The Veteran testified at a July 2014 hearing held at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the Veteran's claim for additional development, to include securing complete service personnel records, and providing an adequate VA examination.  Extensive personnel records have now been associated with the claims file, fully complying with that aspect of the Board's remand directives.

Unfortunately, the VA examination obtained in June 2015 is not adequate for adjudication purposes, as the rendered nexus opinion lacks clarity and fails to fully address all the evidence of record.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Further, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required for clarification of the obtained medical opinion.

The examiner stated that any relationship between currently diagnosed mental disorders and service was "tenuous" based on the lack of a showing of substance abuse, specifically alcohol abuse, on active duty.  It appears that the examiner focused on the Veteran's history of substance abuse, to the exclusion of consideration of whether there were signs of any other acquired psychiatric disorder.  He noted a lack of markers for such showing behavioral problems or impaired ability to do his jobs.

However, the examiner failed to discuss several instances of such reflected in the service records, other than to note in passing a September 1990 safety assessment.  The Board's review of the records shows that in 1990 and 1991, the Veteran was repeatedly counseled regarding his poor attitude, and was disciplined for incidents such as keying another service member's car.  He was passed over for promotion several times due to his problems.  The examiner never mentions these occasions.  

Further, the examiner stresses that the multiple co-morbid acquired psychiatric disorders which have been identified are impossible to separate out, as are their specific etiologies and dates of onset.  This is entirely reasonable.  However, all reasonable doubt must be resolved in favor of the Veteran, and the conclusion of the examiner raises the possibility that some part of the current disability is related to service.  On remand, this possibility must be specifically and clearly addressed.

It is also noted that the remand directed the RO to attempt to obtain any outstanding mental health records and if such could not be obtained to inform the Veteran.  While the records were requested and a negative reply was received from the National Personnel Records Center in January 2015, the Veteran was not notified.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Provide the Veteran with notice pursuant to 38 C.F.R. § 3.159(e) concerning the search for additional in-service mental health records.  See January 2015 reply from the National Personnel Records Center.   

2.  Return the claims file to the examiner who conducted the June 2015 VA examination.  If he is not available, schedule the examiner for a new VA mental disorders examination.  In either instance, the claims folder must be reviewed in its entirety in conjunction with the examination; if the examiner does not have access to the complete electronic folder, relevant documents must be printed and provided for review.

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed acquired mental disorder began in or is related to military service.  The examiner must discuss whether behavioral problems and counseling in 1990 and 1991 represent the onset of a mental disorder.  The examiner must clearly state, to the extent possible, whether service played any role, however minor, in the development of a mental health condition.  

If substance abuse is identified as a current diagnosis, the examiner must state, to the extent possible, whether such is a manifestation of some other condition (self-medication) or is an independent disorder.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




